Name: Commission Implementing Regulation (EU) 2015/1472 of 26 August 2015 on amending Annex I to Council Regulation (EC) No 866/2004 on a regime under Article 2 of Protocol No 10 to the Act of Accession
 Type: Implementing Regulation
 Subject Matter: tariff policy;  international law;  politics and public safety;  Europe;  international trade;  regions and regional policy
 Date Published: nan

 28.8.2015 EN Official Journal of the European Union L 225/3 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1472 of 26 August 2015 on amending Annex I to Council Regulation (EC) No 866/2004 on a regime under Article 2 of Protocol No 10 to the Act of Accession THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Protocol No 10 on Cyprus to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (1), Having regard to Council Regulation (EC) No 866/2004 of 29 April 2004 on a regime under Article 2 of Protocol No 10 to the Act of Accession (2), and in particular Article 9 thereof, Whereas: (1) Annex I to Regulation (EC) No 866/2004 lays down a list of crossing points at which persons and goods may cross the line between the areas under the effective control of the Government of the Republic of Cyprus and those areas in which the Government of the Republic of Cyprus does not exercise effective control. (2) Following agreement on the opening of new crossing points in Deryneia and Lefka-Apliki, it is necessary to adapt Annex I. (3) The Government of the Republic of Cyprus gave its agreement to this adaptation. (4) The Turkish Cypriot Chamber of Commerce was consulted on this matter, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 866/2004 is replaced by the following ANNEX I List of crossing points referred to in Article 2(4)  Agios Dhometios  Astromeritis  Zodhia  Kato Pyrgos  Karavostasi  Kato Pyrgos  Kokkina  Kokkina  Pachyammos  Ledra Palace  Ledra Street  Lefka  Apliki  Deryneia. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 236, 23.9.2003, p. 955. (2) OJ L 161, 30.4.2004, p. 128.